In a proceeding for authorization of the involuntary administration of medication and medical treatment, Michele B. appeals from an order and judgment (one paper) of the Supreme Court, Rockland County (Weiner, J.), dated October 6, 1994, which, after a hearing, granted the petition.
Ordered that the order and judgment is reversed, without costs or disbursements, the petition is denied, and the proceeding is dismissed.
We find that, under Rivers v Katz (67 NY2d 485) and on the record before us, the petitioner Rockland Psychiatric Center (hereinafter the Center) failed to establish that the relief sought is warranted. In reaching this conclusion, however, and given the passage of time that has elapsed, we do not intend *476to foreclose the Center from commencing a new proceeding to demonstrate, upon a fuller record than the one at bar, the appropriateness of the intrusive procedure proposed, if, upon its review of the patient’s present or future condition, the Center be so advised. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.